DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) in view of Applicant affidavit by Klaus Sedlbauer of submitted 7/24/21.
Regarding claim 1, Kolowich teaches a container (element 10) comprising an inner container wall (element 16) and an outer container wall (element 18) wherein an intermediate space (element 20) is between the container walls, wherein the intermediate space is filled with a mixture (Para. 0080) that comprises a phase-change material and graphite powder (para. 0080), 
Kolowich does not expressly teach the mixture is a slurry at a temperature at which the phase-change material is liquid.  It would be inherent feature that the mixture would be a slurry at a temperature at which the phase change material is liquid as the graphite powder would have a different melting point, which is a known inherent characteristic of the powder, from the phase change material which is taught in Para. 0052 thus creating slurry. 
Kolowich does not expressly teach that the liquid phase change material does not separate from the graphite power and collect due to the force of gravity in a bottom region of the container.  Applicant affidavit by Klaus Sedlbauer of submitted 7/24/21 applicant admits that:
3.    One skilled in the art at the time of the invention would have known that phrase "a mixture comprising a phase-change material and a graphite powder, wherein the mixture is a slurry at a temperature at which the phase-change material is liquid and the liquid phase change material does not separate from the graphite power and collect due to the force of gravity in a bottom region of the container" refers to what is known in the art as a "non-settling slurry."
It would have been obvious to one skilled in the art at the time of invention to incorporate this known technology into the mixture of Kolowich, the motivation to do so would be to Kolowhich’s teachings and goals of maintaining the powder dispersed in the phase change material (para. 0080,) and it also teaches this is to be reusable (para. 0009).
Regarding claim 3, Kolowich teaches the phase-change material comprises a fatty acid (Para. 0052). 
Regarding claim 4, Kolowich teaches the phase-change temperature of the phase-change material lies in a range of about 60 degrees Celsius to about 70 degrees Celsius (Para. 0052 teaches an overlap with this range).
Regarding claim 6, Kolowich teaches the inner container wall has a thermal conductivity of at least 10 W/mK (Para. 0050 teaches it having a thermal conductivity of 237 W/mK).
Regarding claim 10, Kolowich teaches the container is a beverage container (Fig. 1).
Regarding claim 12, Kolowich teaches the phase-change material consists of stearic acid (para. 0052).
Regarding claim 13, Kolowich teaches the inner container wall has a thermal conductivity of at least 20 W/mK (Para. 0050 teaches it having a thermal conductivity of 237 W/mK).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) in view of Applicant affidavit by Klaus Sedlbauer of submitted 7/24/21, and in further view of Bernardi (U.S. Patent 4,151,923).
Regarding claim 2, Kolowich does not expressly teach the ratio of a useful container volume to mixture volume amounts to 10:1 to 10:10.  Bernardi teaches the ratio of a useful container volume to mixture volume amounts to 10:1 to 10:10 (example 2, Col. 6, ln 14-27; useful container volume 82.5 cu. cm. and mixture volume 53 cu. cm.).  It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the ratio of container volume to mixture volume taught by Bernardi, the motivation to do so would be to have a predetermined cooling effect on an amount of drinking fluid (Col. 3, ln 6-10).
Regarding claim 11, Kolowich does not expressly teach the ratio of a useful container volume to mixture volume amounts to 10:5 to 10:7.  Bernardi teaches the ratio of a useful container volume to mixture volume amounts to 10:5 to 10:7 (example 2, Col. 6, ln 14-27; useful container volume 82.5 cu. cm. and mixture volume 53 cu. cm.).  It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the ratio of container volume to mixture volume taught by Bernardi, the motivation to do so would be to have a predetermined cooling effect on an amount of drinking fluid (Col. 3, ln 6-10). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) in view of Applicant affidavit by Klaus Sedlbauer of submitted 7/24/21, and in further view of Sedlbauer et al. (U.S. PGPub 2010/0108694).
Regarding claim 5, Kolowich does not expressly teach a structure is present in the intermediate space which contributes to mechanical stability, wherein the structure can be a constituent of the inner and/or the outer container wall.  Sedlbauer teaches a structure (element 7) is present in the intermediate space which contributes to mechanical stability (abstract).  Examiner notes that the claim language “wherein the structure can be a constituent of the inner and/or the outer container wall” is not a positive limitation as the language “can be” makes it optional and not required.  It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use support structure of  Sedlbauer, the motivation to do so would be to support the structure (Para. 0008).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) in view of Applicant affidavit by Klaus Sedlbauer of submitted 7/24/21, and in further view of Kennedy et al. (U.S. Patent 3,120,570) and Casey (U.S. patent 8,950,154).
Regarding claim 14, Kolowich does not expressly teach the outer container wall has a thermal resistance of at least 0.01 m2K/W.  Kennedy teaches the container wall has a thermal resistance of at least 0.01 m2K/W (as it teaches a container wall filled with 1/8" of foaming plastic, which is greater than applicants taught "normal plastic" of 2mm; further by calculation (it is known that polyurethane has a thermal conductivity of .02 see Casey-U.S. Patent 8,950,154) thus a thermal resistance of 0.155 m2K/W It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the insulating container elements of Kennedy, the motivation to do so would be insulate the wall form the surrounding environment (Col. 3, ln 29-31).
Regarding claim 15, Kolowich does not expressly teach the outer container wall has a thermal resistance of at least 0.1 m2K/W.  Kennedy teaches the container wall has a thermal resistance of at least 0.1 m2K/W (as it teaches a container wall filled with 1/8" of foaming plastic, which is greater than applicants taught "normal plastic" of 2mm; further by calculation (it is known that polyurethane has a thermal conductivity of .02 see Casey-U.S. Patent 8,950,154) thus a thermal resistance of 0.155 m2K/W It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the insulating container elements of Kennedy, the motivation to do so would be insulate the wall form the surrounding environment (Col. 3, ln 29-31).
Claims 1, 3, 4, 6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) and Mehta et al. (U.S. PGPub 2015/0274928).
Regarding claim 1, Kolowich teaches a container (element 10) comprising an inner container wall (element 16) and an outer container wall (element 18) wherein an intermediate space (element 20) is between the container walls, wherein the intermediate space is filled with a mixture (Para. 0080) that comprises a phase-change material and graphite powder (para. 0080), 
Kolowich does not expressly teach the mixture is a slurry at a temperature at which the phase-change material is liquid and the liquid phase change material does not separate from the graphite powder and collect due to the force of gravity in a bottom region of the container.  It would be obvious that the mixture taught would be a slurry at a temperature at which the phase change material is liquid as the graphite powder would have a different melting point, which is a known inherent characteristic of the powder, from the phase change material which is taught in Para. 0052 thus creating slurry. 
Mehta teaches a phase change material that includes a graphite powder (Para. 0040), and that this mixture does not separate from the graphite powder and collect (Para. 0041-0042).  It would have been obvious to one having ordinary skill in the art at the time of filing that the pcm mixture of Kolowich could be modified use the teachings of Mehta such that the liquid phase change material does not separate from the graphite powder and collect due to the force of gravity in a bottom region of the container, the motivation to do so would be to prevent non-uniform heating in phase change material (para. 0041).
Further the claimed mixture would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum mixture claimed in claim 1 for the claimed effect of slurry consistency that does not separate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).
Examiner notes that the rejection based on Kolowich and Mehta is done for the purposes of compact prosecution and does not counter the 103 rejection based solely on Kolowich but is done on the expectation of arguments against the rejection (with no expectations of the detail or form of such arguments), and in the interest of compact prosecution provide alternative rejections in a timely manner to applicant. 
Regarding claim 3, Kolowich teaches the phase-change material comprises a fatty acid (Para. 0052). 
Regarding claim 4, Kolowich teaches the phase-change temperature of the phase-change material lies in a range of about 60 degrees Celsius to about 70 degrees Celsius (Para. 0052 teaches an overlap with this range).
Regarding claim 6, Kolowich teaches the inner container wall has a thermal conductivity of at least 10 W/mK (Para. 0050 teaches it having a thermal conductivity of 237 W/mK).
Regarding claim 10, Kolowich teaches the container is a beverage container (Fig. 1).
Regarding claim 12, Kolowich teaches the phase-change material consists of stearic acid (para. 0052).
Regarding claim 13, Kolowich teaches the inner container wall has a thermal conductivity of at least 20 W/mK (Para. 0050 teaches it having a thermal conductivity of 237 W/mK).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) and Mehta et al. (U.S. PGPub 2015/0274928), and in further view of Bernardi (U.S. Patent 4,151,923).
Regarding claim 2, Kolowich does not expressly teach the ratio of a useful container volume to mixture volume amounts to 10:1 to 10:10.  Bernardi teaches the ratio of a useful container volume to mixture volume amounts to 10:1 to 10:10 (example 2, Col. 6, ln 14-27; useful container volume 82.5 cu. cm. and mixture volume 53 cu. cm.).  It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the ratio of container volume to mixture volume taught by Bernardi, the motivation to do so would be to have a predetermined cooling effect on an amount of drinking fluid (Col. 3, ln 6-10).
Regarding claim 11, Kolowich does not expressly teach the ratio of a useful container volume to mixture volume amounts to 10:5 to 10:7.  Bernardi teaches the ratio of a useful container volume to mixture volume amounts to 10:5 to 10:7 (example 2, Col. 6, ln 14-27; useful container volume 82.5 cu. cm. and mixture volume 53 cu. cm.).  It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the ratio of container volume to mixture volume taught by Bernardi, the motivation to do so would be to have a predetermined cooling effect on an amount of drinking fluid (Col. 3, ln 6-10). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) and Mehta et al. (U.S. PGPub 2015/0274928), and in further view of Sedlbauer et al. (U.S. PGPub 2010/0108694).
Regarding claim 5, Kolowich does not expressly teach a structure is present in the intermediate space which contributes to mechanical stability, wherein the structure can be a constituent of the inner and/or the outer container wall.  Sedlbauer teaches a structure (element 7) is present in the intermediate space which contributes to mechanical stability (abstract).  Examiner notes that the claim language “wherein the structure can be a constituent of the inner and/or the outer container wall” is not a positive limitation as the language “can be” makes it optional and not required.  It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use support structure of  Sedlbauer, the motivation to do so would be to support the structure (Para. 0008).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolowich et al. (U.S. PGPub 2013/0221013) and Mehta et al. (U.S. PGPub 2015/0274928), and in further view of Kennedy et al. (U.S. Patent 3,120,570) and Casey (U.S. patent 8,950,154).
Regarding claim 14, Kolowich does not expressly teach the outer container wall has a thermal resistance of at least 0.01 m2K/W.  Kennedy teaches the container wall has a thermal resistance of at least 0.01 m2K/W (as it teaches a container wall filled with 1/8" of foaming plastic, which is greater than applicants taught "normal plastic" of 2mm; further by calculation (it is known that polyurethane has a thermal conductivity of .02 see Casey-U.S. Patent 8,950,154) thus a thermal resistance of 0.155 m2K/W It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the insulating container elements of Kennedy, the motivation to do so would be insulate the wall form the surrounding environment (Col. 3, ln 29-31).
Regarding claim 15, Kolowich does not expressly teach the outer container wall has a thermal resistance of at least 0.1 m2K/W.  Kennedy teaches the container wall has a thermal resistance of at least 0.1 m2K/W (as it teaches a container wall filled with 1/8" of foaming plastic, which is greater than applicants taught "normal plastic" of 2mm; further by calculation (it is known that polyurethane has a thermal conductivity of .02 see Casey-U.S. Patent 8,950,154) thus a thermal resistance of 0.155 m2K/W It would have been obvious to one having ordinary skill in the art at the time of filing that the container of Kolowich could be modified to use the insulating container elements of Kennedy, the motivation to do so would be insulate the wall form the surrounding environment (Col. 3, ln 29-31).

Response to Arguments
Applicant's arguments filed 5/15/22 have been fully considered but they are not persuasive.  Specific arguments are addressed below.
Applicant’s argument against Kolowich and Sedlbauer Affidavit is stating the two references do not teach all the features claimed, but examiner notes that applicant merely argues that Kolowich alone doesn’t teach the claimed matter which is an argument against the reference individually not the combination.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ratio of graphite particles or the size of such particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner further notes that these specific elements do not appear in their specification and have been argued by them to be well known in the art in their submitted Sedlbauer Affidavit.
In response to applicants’ arguments regarding the combination of Kolowich and Mehta the argument fails to support applicant’s argument  that a nonsettling slurry is taught by the prior art.  As applicant argues the binding agent is required to prevent agglomeration of the susceptor, such as graphite power. (Mehta, [0013].) In other words, without the binding agent, the graphite susceptor would cluster together, forming large clumps, and settle to the bottom—the opposite behavior from "a non-settling slurry."  Thus, the based upon this very argument with the taught binding agent you have the resulting claimed non-settling slurry.  Applicant argues that with the addition of the required binding agent, there is no need for a non-settling slurry ignoring the fact that this result meets the definition of a non-settling slurry.  Applicants claims and specification provide no limitations against using such agents to get the claimed result or that doing such somehow makes it considered anything different from the claimed non-settling slurry.
For these reasons this rejection is maintained.

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763